[Cite as State v. Dockery, 2021-Ohio-3123.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :   APPEAL NO. C-200408
                                                  TRIAL NO. 20CRB-10448
        Plaintiff-Appellee,                   :

                                              :     O P I N I O N.
  VS.
                                              :

NIGHA DOCKERY,                                :

     Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 10, 2021


Andrew W. Garth, Cincinnati City Solicitor, William T. Horsley, Chief Prosecuting
Attorney, and Connor E. Wood, Assistant Prosecuting Attorney, for Plaintiff-
Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffman,
Assistant Public Defender, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS




BERGERON, Judge.

       {¶1}   With her frustration boiling over towards her boyfriend, defendant-

appellant Nigha Dockery vented her anger by throwing a brick through Chayna

Givens’s patio door, believing him to be at her apartment. The trial court found Ms.

Dockery guilty of criminal damaging, and she argues on appeal that her conviction

was against the weight and sufficiency of the evidence based on inconsistencies in

Ms. Givens’s statements. Because we find the trial court’s credibility determinations

to be reasonable, we overrule Ms. Dockery’s sole assignment of error and affirm her

conviction.

                                          I.

       {¶2}   The events leading up to this case began after Ms. Dockery became

upset with her boyfriend, Gary Tucker, who is also the father of Ms. Givens’s

daughter. Mr. Tucker stopped by Ms. Givens’s apartment to visit his daughter one

morning, and Ms. Dockery took the opportunity to drive back and forth, hurling

insults at him. Ms. Givens and Mr. Tucker soon left to take their daughter to visit an

aunt. But after Ms. Givens returned later that day, Ms. Dockery again attempted to

confront Mr. Tucker by yelling and blowing her car horn outside Ms. Givens’s

residence. This prompted a texting volley between Ms. Givens and Ms. Dockery in

which Ms. Givens adamantly denied that Mr. Tucker was at her apartment. Ms.

Dockery eventually left but, unsatisfied, she later called Ms. Givens using a blocked

number. Ms. Givens promptly ended the conversation, but Ms. Dockery called back

another ten times within the next few minutes.

       {¶3}   Ms. Givens testified that, later that evening, she heard a shattering

sound from her patio door and looked outside to see Ms. Dockery running to her car

                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS




and fleeing by car. Ms. Givens explained that she saw Ms. Dockery “pretty clearly,”

wearing a t-shirt and jeans and with her hair in a ponytail. However, Ms. Givens

conceded that it was dark outside, which prevented her from ascertaining the color of

Ms. Dockery’s clothes. Ms. Givens’s patio door glass was broken, and a brick was

nearby.

       {¶4}   The case proceeded to a bench trial, and Ms. Dockery’s defense

endeavored to poke holes in Ms. Givens’s story.           In particular, Ms. Dockery

contrasted Ms. Givens’s trial testimony with her 911 call in which she never

mentioned seeing Ms. Dockery. Instead, when the dispatcher asked Ms. Givens why

she believed that Ms. Dockery had thrown the brick, Ms. Givens noted seeing Ms.

Dockery’s car.      Nonetheless, the trial court determined that Ms. Givens was

believable and found Ms. Dockery guilty of criminal damaging under R.C.

2909.06(A)(1). This appeal follows.

                                           II.

       {¶5}   Ms.     Dockery   presents   one   assignment     of   error   on   appeal,

characterizing her conviction as against the weight and sufficiency of the evidence.

In reviewing whether Ms. Dockery’s conviction runs counter to the manifest weight

of the evidence, we sit as a “thirteenth juror.” State v. Thompkins, 78 Ohio St.3d

380, 387, 678 N.E.2d 541 (1997). In other words, we review the evidence, the

credibility of witnesses, the entire record. Id. But we will reverse only if the trial

court “ ‘clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.’ ” Id., quoting State v. Martin,

20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). By contrast, with respect to

sufficiency, “ ‘the relevant inquiry is whether, after viewing the evidence in a light

                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS




most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.’ ”           State v.

Walker, 150 Ohio St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124, ¶ 12, quoting State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. And

“ ‘[w]here reasonable minds can reach different conclusions upon conflicting

evidence, determination as to what occurred is a question for the trier of fact. It is

not the function of an appellate court to substitute its judgment for that of the

factfinder.’ ” State v. Shabazz, 146 Ohio St.3d 404, 2016-Ohio-1055, 57 N.E.3d 1119,

¶ 20, quoting Jenks at 279. Whether the evidence sufficed to support Ms. Dockery’s

criminal damaging conviction presents a legal question that we review de novo.

State v. Ellison, 178 Ohio App.3d 734, 2008-Ohio-5282, 900 N.E.2d 228, ¶ 9 (1st

Dist.).

          {¶6}   Ms. Dockery’s manifest-weight challenge focuses exclusively on the

inconsistency between Ms. Givens’s testimony and her 911 call. In Ms. Givens’s 911

call, she cited only Ms. Dockery’s identifiable car when asked why she knew Ms.

Dockery tossed the brick, explaining: “I seen her drive off and * * * that is why I

know it was her because I seen that car earlier today.” In contrast, Ms. Givens

recalled at trial that she saw Ms. Dockery leaving the property, even providing a

description of what she wore. In Ms. Dockery’s view, this inconsistency illustrates

that Ms. Givens fabricated her trial testimony—and that the trial court clearly lost its

way in believing her. While we readily acknowledge some inconsistencies between

Ms. Givens’s testimony and her 911 call, it was not different enough to say that the

trial court lost its way in believing her. For one, Ms. Givens’s testimony was not

directly contradictory to her 911 call, as she never relayed that she had not seen Ms.

                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS




Dockery. She instead referenced the identifiable vehicle when asked to explain why

she believed Ms. Dockery had thrown the brick. Furthermore, in reconciling the

difference between Ms. Givens’s trial testimony and her 911 call, the trial court

explained: “questions that are posed by the prosecutor are presumably more in-

depth and give the opportunity for more reflection and explanation * * * and proper

context versus the manner in which a 911 dispatcher is trying to gather information

* * * .” Ultimately, we find the trial court’s justification for believing Ms. Givens’s

trial testimony to be reasonable—and certainly well short of constituting a manifest

miscarriage of justice.    We thus decline Ms. Dockery’s invitation to view her

conviction as against the weight of the evidence.

       {¶7}     As to the sufficiency of the evidence, Ms. Dockery maintains that the

state failed to satisfy two of the necessary elements. As relevant here, a person is

guilty of criminal damaging when they “[k]nowingly, by any means” “cause, or create

a substantial risk of physical harm to any property of another without the other

person’s consent.” R.C. 2909.06(A)(1). Here, Ms. Dockery first insists that the

damage element is unsatisfied because no one testified that the patio door was not

damaged beforehand. But Ms. Givens specifically recounted that she heard glass

shatter and that she personally observed the broken glass (the state also submitted

photos of the damage). And interpreting this evidence in the state’s favor, as we

must, a reasonable fact finder could easily infer that the damage had just occurred—

that it did not previously exist. Finally, Ms. Dockery posits that the state failed to

prove the identification element because Ms. Givens’s testimony was too

unbelievable.    And excising Ms. Givens’s identification testimony, Ms. Dockery

argues that no rational factfinder could conclude that she broke the patio door where

                                           5
                   OHIO FIRST DISTRICT COURT OF APPEALS




her vehicle was the only evidence putting her at the scene.          We have already

determined that the trial court appropriately believed Ms. Givens’s identification

testimony, so we readily conclude that sufficient evidence established that Ms.

Dockery threw the brick. Thus, we find that Ms. Dockery’s conviction was also

supported by sufficient evidence.

                                    *      *      *

       {¶8}    In light of the foregoing analysis, we overrule Ms. Dockery’s sole

assignment of error and affirm the judgment of the trial court.

                                                                   Judgment affirmed.

ZAYAS, P. J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           6